DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/1/22 has been entered. As directed by amendment, claims 1-3, 5-7, 10 and 12 are amended and 4 and 8-9 are cancelled.
Drawings
The drawings were received on 6/1/22.  These drawings are unacceptable. The drawing(s) are not entered because they contain new matter. The amended drawing includes, ”a processor 32” and “a computer-readable storage medium 34” in separate blocks from the control unit 30. According to specification in paragraph [0060] of US-Pub.2021039331, the processor and the storage medium should be included within the control unit, not being separate devices from the control unit. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numbers 19, 20, 22, 24, 25, 26, 27, 28 and 29 shown in Figure 14 are not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 6/1/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“The control unit also causes motors 17a, 18a within the user input devices to be activated to produce haptic feedback.”, “a processor 32” and “a computer-readable storage medium 34” from specification amendments received on 6/1/22. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 3 is objected to because of the following informalities: 
Regarding Claim 3, recitation “wherein delivering haptic feedback” should be “where the delivering haptic feedback”. Correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, recitations “applying computer vision to the image to detect the illuminated ureteral stent”, and “based on computer vision analysis of the images, automatically determining whether the surgical instrument is approaching contact”, where the specification has insufficient steps/methods/algorithm to achieve this feature. The specification merely discloses “Computer vision techniques are applied to the image data to recognize tissues/structures within the body cavity that are of interest to the surgical staff, and particularly those that the surgeon wishes to avoid contacting with the surgical instruments…..the computer vision algorithm automatically recognizes the instruments and/or the structures.” In paragraph [0035] of US.Pub.20210393331. The vision algorithm can be involved with various different software/program/processing system, such as, GPU (graphical processor unit), ML (machine learning), graphical rendering, CNN, (convolution neural), DNN, (deep neural, and/or PR (pattern recognition system), etc. The specification merely described vision technique is recognizing the other instruments within the body cavity and distinguishes highlighted tissue, and missing further steps/details of what/how this vision technique is used to achieve the auto-recognition of closed instruments. In addition, for recitation “if the system determines that the surgical instrument is approaching contact with the illuminated ureteral stent”, the specification merely discloses “whether the surgical instrument is approaching contact with the structure” in paragraph [0017] of US.Pub.20210393331, and does not disclose determining the surgical instrument is approaching contact with the illuminated ureteral stent. Clarification/explanation is required.
Regarding Claim 2, the recitation “if the system determines the surgical instrument is approaching contact with the illuminated ureteral stent”, and as for the same reason above for claim 1, the speciation does not disclose approaching contact with the illuminated, ureteral stent. Instead, the specification discloses determining the surgical instrument approaching contact with structure. Claims 5-7 also include the same recitations and similarly the specification is missing sufficient details/explanations. Clarification/explanation is required. 
Regarding Claim 3, the recitation “a push in a direction away from the illuminated ureteral stent”, where specification merely discloses away from tissues/structures, and not the illuminated ureteral stent, as further stated for above claim 1. 
	Regarding Claim 10, recitation “computer vision analysis” is not sufficiently described in the speciation, as stated/written above for claim 1. In addition, for recitation “if the system determines that the surgical instrument is approaching contact with the illuminated ureteral stent”, the specification does not disclose determining the surgical instrument is approaching contact with the illuminated ureteral stent. Instead, the specification discloses determining the surgical instrument approaching contact with structure, as further stated for above claims 1 and 7. Clarification/explanation is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, recitations “applying computer vision to the image to detect the illuminated ureteral stent”, and “based on computer vision analysis of the images” are unclear what this computer vision and vision analysis are representing (see also above 112(a) rejection). It is not sure this analysis is just using a software or equivalent to detect the images on the screen to notice the movement of the ureteral stent, or something else. Clarification/correction required.
Claim 1 recites the limitation "the illuminated ureteral stent".  There is insufficient antecedent basis for this limitation in the claim. Clarification/correction required.
Claim 5 recites the limitation “the image on an image display”. There is insufficient antecedent basis for this limitation in the claim. Clarification/correction required.
Regarding Claim 10, the recitation “computer vision analysis”, is unclear as for the same reason stated above for claim 1. Clarification/correction required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brock et al. (US 20020120188) in view of Furuichi et al. (US 20140024930) and in further view of Nir et al. (US 20180271603).
Regarding Claim 1, Brock et al. disclose a method of using a surgical robotic system (Fig.1), comprising the steps of: positioning providing a surgical instrument in a body cavity, the surgical instrument carried by a robotic manipulator arm ([0078] a surgical instrument 3 having a tool or end effector);
in response to user using an input device to give input to the robotic system using a user input device, causing to cause movement of the surgical instrument in a body cavity at the site ([0090], Fig.1, as the surgeon manipulates the handle 12, and connected to a drive system 7 coupled from the computation system 9 to the instrument 3 for the control of the operation of instrument 3); 
and capturing images of the body cavity using an endoscope (14) positioned in the body cavity (Fig.1, [0078] camera for detecting a visual image at the tissue 1). 
However, Brock et al. do not disclose illuminating at least a portion of a ureteral stent disposed in a ureter. 
Furuichi et al. teach illuminating at least a portion of a ureteral stent disposed in a ureter ([0097]-[0100] light which is illuminated onto the stent surface).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brock et al. to have illuminating at least a portion of a ureteral stent disposed in a ureter as taught by Furuichi et al. in order to provide detections of the stent and the inner wall of the biological tissue ([0133] of Furuichi et al.). The modified device of Brock et al. in view of Furuichi et al. will hereinafter be referred to as the modified device of Brock et al. and Furuichi et al.
The modified device of Brock et al. and Furuichi et al. teach the features discussed above, but does not teach applying computer vision to the images to detect the illuminated ureteral stent in the images and to detect the surgical instrument in the images; based on computer vision analysis of the images, automatically determining whether the surgical instrument is approaching contact with the illuminated ureteral stent; and causing the robotic manipulator to discontinue moving the surgical instrument and/or causing the user input device to deliver haptic feedback to the user if the system determines the surgical instrument is approaching contact with the illuminated ureteral stent.
Nir et al. teach applying computer vision ([0175] structured light method) to the images to detect the illuminated ureteral stent (using lighted stent of Furuichi et al., see above) in the images and to detect the surgical instrument in the images (Figs.11A-B) based on computer vision analysis of the images (Figs.11A-B, [0175] structured light method), 
automatically determining ([0430] automatically prevents predicted collisions) whether the surgical instrument is approaching contact (Figs.7A-D, [0430]-[0432] the system automatically prevents predicted collisions and, the system applies a motion 940 to redirect left tool 920 so as to prevent the collision) with the illuminated ureteral stent (using lighted stent of Furuichi et al., see above); 
and causing the robotic manipulator to discontinue moving the surgical instrument and/or causing the user input device to deliver haptic feedback to the user if the system determines the surgical instrument is approaching contact (Figs.7A-D, [0048] restricted movement rule; [0204] activation or deactivation of at least one of the surgical tool; Note: also Brock et al. teach in paragraphs [0025]-[0030] sensed parameters include non-visible data and visible data and/or force sensed data. The response parameters include a display device, an audible device, a vibratory device and force feedback to a haptic interface; a haptic interface for control of the surgical implement) with the illuminated ureteral stent (using lighted stent of Furuichi et al., see above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Brock et al. and Furuichi et al. to have applying computer vision to the images to detect the illuminated ureteral stent in the images and to detect the surgical instrument in the images; based on computer vision analysis of the images, automatically determining whether the surgical instrument is approaching contact with the illuminated ureteral stent; and causing the robotic manipulator to discontinue moving the surgical instrument and/or causing the user input device to deliver haptic feedback to the user if the system determines the surgical instrument is approaching contact with the illuminated ureteral stent as taught by Nir et al. in order to provide detecting likelihood of collision between two articles, a collision between two articles, and activation or deactivation of at least one of the surgical tool ([0097] of Nir et al.). The modified device of Brock et al. in view of Furuichi et al. and in further view of Nir et al. will hereinafter be referred to as the modified device of Brock et al., Furuichi et al. and Nir et al.
Regarding Claim 2, the modified device of Brock et al., Furuichi et al. and Nir et al. teach the claimed invention as discussed above concerning claim 1, and Brock et al. teach causing the user input device to deliver providing haptic feedback to the user if the system determines the surgical instrument is approaching contact ([0025]-[0030] sensed parameters include non-visible data and visible data and/or force sensed data. The response parameters include a display device, an audible device, a vibratory device and force feedback to a haptic interface; a haptic interface for control of the surgical implement) with the illuminated ureteral stent (taught by/using lighted stent of Furuichi et al.).
	Regarding Claim 3, the modified device of Brock et al., Furuichi et al. and Nir et al. teach the claimed invention as discussed above concerning claim 2, and Nir et al. teach wherein delivering haptic feedback includes engaging motors in the input device to cause the user to experience at least one of the following when moving the input device: resistance to movement, and a push in a direction away from the illuminated ureteral stent (Figs.7A-D, [0048] restricted movement rule; [0204] activation or deactivation of at least one of the surgical tool).
	Regarding Claim 5, the modified device of Brock et al., Furuichi et al. and Nir et al. teach the claimed invention as discussed above concerning claim 1, and Brock et al. teach wherein the method includes displaying the image on an image display ([0082]-[0087] the computation system 9 can map the detected field to the display 13); and displaying a visual alert on the image display if the system determines the surgical instrument is approaching contact Figs.1-2, [0090]-[0091] the system operates so as to essentially "warn" a surgeon (provide an alarm) of proximity to a nerve or other critical anatomic structure (an avoidance area). This applies to establishing a "landmark", for example, so as to highlight or even to guide the instrument to the landmark area) with the illuminated ureteral stent (taught by/using lighted stent of Furuichi et al.).
	Regarding Claim 6, the modified device of Brock et al., Furuichi et al. and Nir et al. teach the claimed invention as discussed above concerning claim 1, and Brock et al. teach initiating an auditory alert if the system determines the surgical instrument is approaching contact ([0090] the feedback may be provided as an audible alarm) with the illuminated ureteral stent (taught by/using lighted stent of Furuichi et al.).
	Regarding Claim 7, the modified device of Brock et al., Furuichi et al. and Nir et al. teach the claimed invention as discussed above concerning claim 1, and Nir et al. teach causing the robotic manipulator to discontinue moving the surgical instrument if the system determines the surgical instrument is approaching contact (Figs.7A-D, [0048] restricted movement rule; [0204] activation or deactivation of at least one of the surgical tool) with the illuminated ureteral stent (taught by/using lighted stent of Furuichi et al.).
	Regarding Claim 10, Brock et al. disclose a robotic surgical system (Fig.1), comprising: a surgical instrument moveable by a robotic manipulator within an operative site ([0078] a surgical instrument 3 having a tool or end effector); and 	an endoscope (14) positionable to capture images of the operative site (Fig.1).
	However, Brock et al. do not teach a ureteral stent positionable in a ureter and configured to be self-illuminating; and identifying the illuminated ureteral stent and surgical instrument at the operative site.
Furuichi et al. teach a ureteral stent positionable in a ureter and configured to be self-illuminating ([0097]-[0100] light which is illuminated onto the stent surface); and identifying the illuminated ureteral stent and surgical instrument at the operative site ([0039]-[0040] the stent and the inner wall will be respectively displayed). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brock et al. to have a ureteral stent positionable in a ureter and configured to be self-illuminating; and identifying the illuminated ureteral stent and surgical instrument at the operative site as taught by Furuichi et al. in order to provide detections of the stent and the inner wall of the biological tissue ([0133] of Furuichi et al.). The modified device of Brock et al. in view of Furuichi et al. will hereinafter be referred to as the modified device of Brock et al. and Furuichi et al.
The modified device of Brock et al. and Furuichi et al. teach the features discussed above, but does not teach a processor configured to perform computer vision analysis of the images; automatically determine whether the surgical instrument is approaching contact with the structure, and to cause the robotic manipulator to discontinue moving the surgical instrument if the system determines that the surgical instrument is approaching contact with the structure illuminated ureteral stent.
Nir et al. teach a processor ([0020] at least one processor to identify, from a surgical event) configured to perform computer vision analysis of the images ([0175] structured light method); 
automatically determine whether the surgical instrument is approaching contact with the structure ([0430] automatically prevents predicted collisions), and to cause the robotic manipulator to discontinue moving the surgical instrument if the system determines that the surgical instrument is approaching contact (Figs.7A-D, [0048] restricted movement rule; [0204] activation or deactivation of at least one of the surgical tool; Note: also Brock et al. teach in paragraphs [0025]-[0030] sensed parameters include non-visible data and visible data and/or force sensed data. The response parameters include a display device, an audible device, a vibratory device and force feedback to a haptic interface; a haptic interface for control of the surgical implement) with the structure illuminated ureteral stent (using lighted stent of Furuichi et al., see above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Brock et al. and Furuichi et al. to have a processor configured to perform computer vision analysis of the images; automatically determine whether the surgical instrument is approaching contact with the structure, and to cause the robotic manipulator to discontinue moving the surgical instrument if the system determines that the surgical instrument is approaching contact with the structure illuminated ureteral stent as taught by Nir et al. in order to provide detecting likelihood of collision between two articles, a collision between two articles, and activation or deactivation of at least one of the surgical tool ([0097] of Nir et al.). The modified device of Brock et al. in view of Furuichi et al. and in further view of Nir et al. will hereinafter be referred to as the modified device of Brock et al., Furuichi et al. and Nir et al.
Regarding Claim 11, the modified device of Brock et al., Furuichi et al. and Nir et al. teach the claimed invention as discussed above concerning claim 10, and Brock et al. teach wherein the system further includes a user input device, wherein the processor (Fig.5, controllers 110 and 136) is further configured to cause movement of the surgical instrument (surgical instrument 3) at the site based on input from the input device received by the processor ([0122]-[0123] controller controls the manipulator as a function of the position of the surgical implement within the anatomic body site).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brock et al. (US 20020120188) in view of Furuichi et al. (US 20140024930), in further view of Nir et al. (US 20180271603), and in further in view of Ruiz Morales et al. (US 20130030571).
Regarding Claim 12, the modified device of Brock et al., Furuichi et al. and Nir et al. teach the claimed invention as discussed above concerning claim 10, and Brock et al. teach wherein the system further includes: an image display for displaying the image (Fig.1, [0078] endoscope carries a camera for detecting a visual image at the tissue 1, which is shown on the display 13) and identifying a structure at the operative site to be avoided by the surgical instrument Figs.1-2, computer system 9 then looks at the data and determines the boundaries and represent areas to be avoided).
However, the modified device does not teach an eye tracker positionable to detect a direction of the user's gaze towards the image of the work area on the display; wherein the processor is further configured to receive input based on the direction detected by the eye gaze sensor.
Ruiz Morales et al. teach an eye tracker positionable to detect a direction of the user's gaze towards the image of the work area on the display (Fig.1, an eye movement tracking system 21 or so-called "eye tracker" for detecting the direction of the surgeon's gaze towards the console and for controlling the surgical system); wherein the processor (computer 41) is further configured to receive input based on the direction detected by the eye gaze sensor ([0024] an eye tracking system for detecting the direction of the surgeon's gaze and for entering commands depending on the gaze directions detected).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Brock et al., Furuichi et al. and Nir et al. to have an eye tracker positionable to detect a direction of the user's gaze towards the image of the work area on the display; wherein the processor is further configured to receive input based on the direction detected by the eye gaze sensor as taught by Ruiz Morales et al. in order to provide a surgeon to control functions of the system by means of movement of the eyes ([0024]-[0025] of Ruiz Morales et al.).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140194896	Frimer; Motti et al.
US 5531741		Barbacci; Josephine A.
US 9554866		Cunningham; James S. et al.
US 20100228340	Erbel; Stephan et al.
US 20190054620	Griffiths; Paul G. et al.
Frimer et al. (US 20140194896) disclose a surgical controlling system comprising predetermined set of rules comprises at least one rule selected from the group consisting of: most used tool, right tool rule, left tool rule, field of view rule, no fly zone rule, a route rule, an environmental rule, an operator input rule, a proximity rule; a collision prevention rule, preferred volume zone rule, movement detection rule, a history based rule, a tool-dependent allowed and RESTRICTED movements rule, and any combination thereof.  (See figures and [0018]-[0027]).
Barbacci (US 5531741) discloses a radial light emitting ureteral stent.  (See figures and abstract).
Cunningham et al. (US 9554866) disclose a method for performing a surgical procedure comprising analyzing a pre-operative image to generate data about an anatomical section of the patient to assist a user during surgery, wherein analyzing the pre-operative image includes: computing a safety zone around the anatomical section; determining if the remote controlled surgical instrument is within the safety zone, wherein one or more sensors are configured to send information to a microcontroller to assist in determining location; and generating a notification to the user if the remote controlled surgical instrument is within the safety zone, wherein the notification is at least one of an audible notification or haptic feedback.  (See figures and claim 15).
Erbel et al. (US 20100228340) disclose a method for determining the position of a stent within a body, comprising the steps of: providing a 3D dataset of voxels representing a 3D image containing the stent; determining a starting position for the determination of the stent position; determining the axis of symmetry of the stent in the 3D dataset; determining a second dataset representing at least one image containing the stent in its present position; and determining the positional offset of the stent by image fusion using the 3D dataset and the second dataset.  (See figures and abstract).
Griffiths et al. (US 20190054620) disclose a system and method of collision avoidance includes determining first positions of first joints of a first repositionable arm and second positions of second joints of a second repositionable arm.  (See figures and abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795